Citation Nr: 1138318	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988, to July 1988, from February 1989 to December 2002, and from April 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was afforded a VA hypertension examination in November 2006.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is somewhat stale.  Furthermore, since it appears from the statements and medical evidence of record that the Veteran's hypertension may have worsened since the date of the latest examination, the Board finds that a new examination is in order.  Specifically, the Veteran has stated that he now uses medication for hypertension as needed and that his symptoms warrant a higher evaluation.  

Additionally, VA outpatient treatment reports dated from June 2006 through October 2007 are associated with the claims file and show treatment for hypertension.  It is not clear whether any additional VA treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since October 2007.

2.  Schedule a VA examination to determine the current nature and severity of the Veteran's service-connected hypertension.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should state whether the Veteran's service-connected hypertension requires continuous medication for control.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

